                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                       Case No. 18-04047 BLF (PR)
                                                         Plaintiff,
                                  12                                                       ORDER OF DISMISSAL WITH
Northern District of California




                                                   v.                                      LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                       MOTION FOR APPOINTMENT OF
                                                                                           COUNSEL
                                  14       CARLOS BOLANOS, et al.,
                                  15                    Defendants.
                                  16                                                       (Docket No. 4)
                                  17

                                  18            Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against employees at the Maguire Correctional Facility (“MCF”) in San
                                  20   Mateo County.1 Plaintiff’s motion for leave to proceed in forma pauperis will be
                                  21   addressed in a separate order.
                                  22                                             DISCUSSION
                                  23   A.       Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27

                                  28   1
                                           The matter was reassigned to this Court on July 25, 2018. (Docket No. 5.)
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.       Plaintiff’s Claims
                                  10            Plaintiff claims that Defendant Lomu acted with deliberate indifference to serious
                                  11   medical needs in April 2016, when he disregarded requests for medical attention based on
                                  12   Plaintiff’s complaints of abdominal pain and vomiting blood. (Compl. at 3.) Many hours
Northern District of California
 United States District Court




                                  13   later, Plaintiff was taken to the hospital where he was diagnosed with kidney stones. (Id.
                                  14   at 4.) After he was returned to MCF, Plaintiff complained of chronic constipation and
                                  15   abdominal pain to Defendant Copeland, who refused to notify medical personnel. (Id. at
                                  16   5.) Liberally construed, these claims are sufficient to state a claim for deliberate
                                  17   indifference to serious medical needs under the Eighth Amendment. See Estelle v.
                                  18   Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
                                  19   1992).
                                  20            Plaintiff names Sheriff Carlos Bolanos, Captain Scott Kirkpatrick, and Deputy
                                  21   Sheriff Mendez as defendants in this action but has alleged no specific facts against these
                                  22   defendants. Plaintiff shall be granted an opportunity to file an amended complaint to
                                  23   attempt to state a claim against these defendants that are supported by sufficient facts. In
                                  24   preparing an amended complaint, Plaintiff must keep the following principles in mind.
                                  25   Liability may be imposed on an individual defendant under § 1983 only if Plaintiff can
                                  26   show that the defendant proximately caused the deprivation of a federally protected right.
                                  27   See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of Roseburg, 664
                                  28                                                  2
                                   1   F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a constitutional right within
                                   2   the meaning of section 1983 if he does an affirmative act, participates in another’s
                                   3   affirmative act or omits to perform an act which he is legally required to do, that causes the
                                   4   deprivation of which the plaintiff complains. See Leer, 844 F.2d at 633. Under no
                                   5   circumstances is there respondeat superior liability under section 1983. Or, in layman's
                                   6   terms, under no circumstances is there liability under section 1983 solely because one is
                                   7   responsible for the actions or omissions of another. See Taylor v. List, 880 F.2d 1040,
                                   8   1045 (9th Cir. 1989).
                                   9          Plaintiff also names MCF and the Correctional Health Services (“CHS”) as
                                  10   defendants in this action. (Compl. at 2, 6.) Local governments are “persons” subject to
                                  11   liability under 42 U.S.C. § 1983 where official policy or custom causes a constitutional
                                  12   tort, see Monell v. Dep't of Social Servs., 436 U.S. 658, 690 (1978); however, a city or
Northern District of California
 United States District Court




                                  13   county may not be held vicariously liable for the unconstitutional acts of its employees
                                  14   under the theory of respondeat superior, see Board of Cty. Comm'rs. of Bryan Cty. v.
                                  15   Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691; Fuller v. City of Oakland, 47
                                  16   F.3d 1522, 1534 (9th Cir. 1995). To impose municipal liability under § 1983 for a
                                  17   violation of constitutional rights resulting from governmental inaction or omission, a
                                  18   plaintiff must show: “(1) that he possessed a constitutional right of which he or she was
                                  19   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate
                                  20   indifference to the plaintiff's constitutional rights; and (4) that the policy is the moving
                                  21   force behind the constitutional violation.” Oviatt By and Through Waugh v. Pearce, 954
                                  22   F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389
                                  23   (1989) (internal quotation marks omitted). Plaintiff fails to allege sufficient facts to state a
                                  24   Monell claim against the MCF or the CHS. He may attempt to do so in the amended
                                  25   complaint.
                                  26   C.     Motion for Appointment of Counsel
                                  27          Plaintiff has filed a motion for appointment of counsel based on indigency, the
                                  28                                                  3
                                   1   complexity of the issues, limited access to library and knowledge of the law, and that he
                                   2   would be better served by the assistance of counsel should this matter go to trial. (Docket
                                   3   No. 4.) However, there is no constitutional right to counsel in a civil case unless an
                                   4   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v.
                                   5   Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525
                                   6   (9th Cir. 1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on
                                   7   other grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to
                                   8   request counsel to represent an indigent litigant under § 1915 is within “the sound
                                   9   discretion of the trial court and is granted only in exceptional circumstances.” Franklin v.
                                  10   Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds do not establish
                                  11   exceptional circumstances. Accordingly, the motion is DENIED for lack of exceptional
                                  12   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017
                                  14   (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial
                                  15   is without prejudice to the Court’s sua sponte appointment of counsel at a future date
                                  16   should the circumstances of this case warrant such appointment.
                                  17

                                  18                                          CONCLUSION
                                  19          For the foregoing reasons, the Court orders as follows:
                                  20          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  21   (28) days of the date this order is filed, Plaintiff shall file an amended complaint using the
                                  22   court’s form complaint to state sufficient facts to state a claim against all named
                                  23   defendants. The amended complaint must include the caption and civil case number used
                                  24   in this order, Case No. C 18-04047 BLF (PR), and the words “AMENDED COMPLAINT”
                                  25   on the first page. Plaintiff must answer all the questions on the form complaint in order for
                                  26   the action to proceed.
                                  27          The amended complaint supersedes the original, the latter being treated thereafter as
                                  28                                                  4
                                   1   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                   2   Consequently, claims not included in an amended complaint are no longer claims and
                                   3   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   4   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   5            In the alternative, Plaintiff may file notice, in the same time provided, that he
                                   6   wishes to strike Sheriff Carlos Bolanos, Captain Scott Kirkpatrick, Deputy Sheriff
                                   7   Mendez, MCF, and CHS as defendants from this action and proceed solely on the Eighth
                                   8   Amendment medical claims against Defendants Lomu and Copeland.
                                   9            Failure to respond in accordance with this order in the time provided will
                                  10   result in the dismissal of this action without prejudice and without further notice to
                                  11   Plaintiff.
                                  12            The Clerk shall include two copies of the court’s form complaint with a copy of this
Northern District of California
 United States District Court




                                  13   order to Plaintiff.
                                  14            This order terminates Docket No. 4.
                                  15            IT IS SO ORDERED.
                                  16           November 5, 2018
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.18\04047Saddozai_dwlta
                                  26

                                  27

                                  28                                                    5
